DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2011 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 12-14 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance:



Consider independent claim 18. The prior art of record does not teach or render obvious “an image reception section configured to receive a third image that includes a first region occupied by a first image and a second region occupied by a plurality of divisional images, wherein the plurality of divisional images form a second image when combined, the second image having an aspect ratio different from that of the first image; a data reception section configured to receive data indicative of a first arrangement method that is an arrangement method of the first image in the third image and a second image arrangement method that is an arrangement method of the plurality of divisional images in the third image; an extraction section configured to extract the first image and the plurality of divisional images from the third image based on the first arrangement method and the second arrangement method indicated by the data and to 

Consider independent claim 19.  The prior art of record does not teach or render obvious “acquiring a plurality of images including a first image and a second image having an aspect ratio different from that of the first image; specifying a margin when the first image is arranged by a given first arrangement method in a region occupied by a third image that is a delivery target; determining if a size of the margin is equal to or greater than a size of the second image, wherein, if the size of the margin is greater than the size of the second image, arranging the second image in the margin adjacent the first image without dividing the second image, and US_150514205v3wherein, if the margin has a size smaller than a size of the second image, determining an arrangement method by which the second image is reduced in size and then subsequently arranged in the margin as the second arrangement method.”

Consider independent claim 20.  The prior art of record does not teach or render obvious “receiving a third image that includes a first region occupied by a plurality of divisional images, wherein the plurality of divisional images form a second image when combined; receiving data indicative of a first arrangement method that is an arrangement method of the first image in the third image and a second image arrangement method that is an arrangement method of the plurality of divisional images in the third image; extracting the first image and the plurality of divisional images from 
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222. The examiner can normally be reached Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHAYCE R BIBBEE/Examiner, Art Unit 2624                             

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624